Title: To Thomas Jefferson from André Limozin, 8 May 1786
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace May 8th 1786.

The Letter your Excellency hath honored me with the 5th instant  is come this day to hand. I am informed that the Vessel in which Messrs. Fitzhugh imbarked them selves had got the River Delaware the 31rst January last, and was Stopt there by the Ice. Yesterday arrived a Ship from Virginia. She is an American Brig. If she returns thither I shall take the Freedom to give your Excellency Hint thereof, and shall do the Same when any opportunity for any port of America offers.
I have the honor to be with the highest regard, Your Excellency’s most obedient & very humble Servant,

Andre Limozin

